Citation Nr: 0015810	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a left foot fifth metatarsal fracture.  

3.  Entitlement to an increased (compensable) rating for 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for a left knee disability, and compensable 
ratings for residuals of a left foot fracture and rheumatic 
fever.  He responded with a May 1998 notice of disagreement 
regarding only the claimed left knee disability, and was sent 
a statement of the case.  In his September 1998 VA Form 9, he 
also noted his disagreement with the denials of compensable 
ratings for his service connected residuals of a left foot 
fracture and rheumatic fever.  He was then sent a statement 
of the case on these issues, and filed a second VA Form 9 in 
November 1998.  Thus, all three issues were perfected for 
appeal.  

The veteran originally requested a personal hearing before a 
member of the Board; however, in April 2000, he filed a 
signed statement withdrawing his hearing request.  This 
document is accepted by the Board as a valid withdrawal of 
his hearing request.  See 38 C.F.R. § 20.702(e) (1999).  

In his March 1997 claim, the veteran specifically requested 
compensable ratings for "rheumatoid arthritis" and other 
residuals of his acute rheumatic fever.  The veteran is not 
currently service connected for rheumatoid arthritis; hence, 
this statement is an informal claim for service connection 
for rheumatoid arthritis, and the appropriate development 
should be afforded him by the RO.  



FINDINGS OF FACT

1.  The veteran has a current disability of the left knee, 
characterized by effusion of the joint.  

2.  The veteran has not presented credible evidence of a 
medical nexus between his current left knee disability and an 
injury incurred in active military service.  

3.  The veteran's service connected residuals of a fifth 
metatarsal fracture of the left foot result in moderate 
impairment.  

4.  The veteran has no current disability resulting from 
residuals of acute rheumatic fever.  


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  A compensable rating of 10 percent and no higher is 
warranted for the veteran's service connected residuals of a 
fifth metatarsal fracture of the left foot.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5276-5284.  (1999).  

3.  A compensable rating is not warranted for the veteran's 
service connected residuals of acute rheumatic fever. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.86b, Diagnostic Code 6309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's March 1976 service entrance medical examination 
report is negative for any history of left knee impairment.  
Likewise, his service medical records reflect no diagnosis of 
or treatment for a left knee disability during service, and 
no such disability was noted upon his March 1979 service 
separation examination.  On his concurrent medical history 
report, the veteran gave a negative history for a 'trick' or 
locked knee.  

The veteran sought treatment at a private hospital in April 
1979 for systemic complaints including fever, joint pain and 
swelling, and redness of the skin.  Acute rheumatic fever was 
diagnosed, and he was admitted for treatment.  After several 
days, he was transferred to a local VA medical center for 
additional care.  At that time he reported an occurrence of 
similar complaints during service, for which no diagnosis was 
made.  He was treated for acute rheumatic fever, and his left 
knee was also tapped, for removal of joint fluid.  Acute 
rheumatic fever and conjunctivitis were the final diagnoses.  

A September 1979 VA medical examination was afforded the 
veteran, and he walked easily and with no limp.  He had full 
and painless motion of all joints, and no bony or articular 
changes were noted.  The examiner found "absolutely no 
evidence of any joint disease."  

In a January 1980 rating decision, the veteran was awarded 
service connection, with noncompensable initial ratings, for 
residuals of a left foot fifth metatarsal fracture, and 
residuals of rheumatic fever.  

In October 1992, the veteran filed a VA claim.  He reported 
that he had had spinal meningitis in 1976.  He further 
reported that he had broken his foot and ankle in service.  
He stated that his foot and ankle had affected his job, as 
his job required him to be on his feet and do a lot of 
walking.  He made no references to swelling of the left knee.

The veteran filed a claim in March 1997 for compensable 
ratings for his service-connected residuals of rheumatic 
fever, and a left foot fracture.  He later amended this claim 
to include service connection for a disability of the left 
knee.  

According to private medical evidence submitted by the 
veteran, he sought medical treatment from Dr. J.L., a private 
physician, in March 1997 for treatment of left knee pain.  In 
an entry in the treatment records dated March 21, 1997, the 
physician reported that the veteran was "very vague about 
falling about 1 month ago and swelling." In addition, 
according to the treatment reports, he gave a history of a 
prior effusion of the left knee in the 1970's which was 
drained and "never came back."  Upon examination, the 
veteran had a large effusion of the left knee.  He also had 
near full range of motion of the knee, and no evidence of 
joint line tenderness or pain with patellar compression.  No 
neurovascular abnormalities were noted, and the joint was 
stable.  Concurrent X-rays revealed joint effusion of the 
left knee.  The final diagnosis was of left knee effusion, 
and the veteran had some excess fluid drained from the joint 
for testing.  

A VA orthopedic examination was afforded the veteran in 
January 1998.  He reported pain of the left foot, especially 
with prolonged standing.  He occasionally used pain 
medication for his foot.  Regarding his left knee, he 
reported incurring a twisting injury of the knee in service.  
Since then, he has had recurrent swelling of the left knee 
joint, according to his report.  Upon objective evaluation, 
his left foot displayed full range of motion, with no obvious 
swelling.  A "very mild" bony deformity of the fifth 
metatarsal, mildly tender to the touch, was observed.  No 
sensory or motor deficits were noted, and he was able to walk 
without abnormality.  X-rays of the left foot were without 
significant abnormalities.  His left knee displayed no 
obvious effusion, and range of motion was full.  Testing 
revealed no obvious instability of the joint.  X-rays of the 
left knee revealed no significant abnormalities.  The final 
impression was of status post fracture of the fifth 
metatarsal of the left foot, and a history of intermittent 
left knee effusion.  

Another VA medical examination was afforded the veteran in 
February 1998.  His medical history of left knee pain and 
effusion, along with acute rheumatic fever, was noted.  He 
gave a history of recurrent left knee effusions since 
service, occurring approximately ten times per year, with at 
least two aspirations of the joint per year.  Regarding his 
history of rheumatic fever, there existed "no residual 
effects that [the veteran] is aware of."  He denied any 
recent genitourinary complaints, and reported no anorexia or 
weight loss.  No chest pain, dyspnea, sweats, chills, or 
other such symptoms reported.  Several laboratory tests, 
including a complete blood count, erythrocyte sedimentation 
rate, antinuclear antibody factor, and rheumatoid factor, 
were performed, and these were all negative for abnormality.  
The veteran's left knee was without effusion, erythema, or 
warmth.  He was able to walk and stand without difficulty.  
The final diagnosis included a history of acute rheumatic 
fever with "no evidence of residual effects at this time."  
A history of recurrent left knee effusion was also diagnosed, 
but the examiner found "no evidence of active synovitis [or] 
. . . effusion at present."  

The RO considered this evidence and issued an April 1998 
rating decision denying the veteran's claim for service 
connection for a left knee disability.  Also, compensable 
ratings were denied for his service-connected residuals of a 
left foot fracture and rheumatic fever.  The veteran filed 
timely notices of disagreement regarding these issues, and 
this appeal was commenced.  


Analysis
I. Service connection - Left knee disability

The veteran seeks service connection for a left knee 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  As with all benefit claims, when an approximate 
balance exists between the positive and negative evidence 
regarding the matter at issue, the benefit of the doubt shall 
be granted the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

As an initial matter, the veteran's claim for service 
connection for a left knee disability is well grounded, 
meaning it is plausible.  The veteran has stated that he 
sustained a twisting left knee injury in service, which went 
untreated at the time of onset.  For the purpose of 
determining if the veteran's claim is well grounded, this 
assertion of a left knee injury in service will be accepted 
as true.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  He 
has also claimed a current left knee disability characterized 
by effusion of the joint, based on March 1997 private medical 
records to that effect, as well as a continuity of left knee 
effusion since service separation.  These assertions of 
continuing symptomatology are also accepted as true, at least 
for the purpose of determining well groundedness.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  As the claim is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

However, for the reasons to be discussed below, the veteran's 
claim for service connection for left knee disability must be 
denied on the merits.  

According to VA medical center records, the veteran's left 
knee was tapped, and excess fluid was drained, in April 1979, 
a month after his separation from service.  In March 1997, a 
private physician diagnosed the veteran with a left knee 
effusion, and a sample of the joint fluid was taken.  At the 
time of this private medical treatment in March 1997, 
according to the physician's notes, the veteran gave a 
history of falling and injuring the left knee about one month 
earlier.  In addition, it was re[ported that, after the left 
knee had been drained in 1979, the left knee effusion "never 
came back."   However, when he was afforded a VA examination 
in 1998, after he had filed his service connection claim, he 
gave a much different history; he reported recurrent left 
knee effusion since service, occurring approximately ten 
times per year, with at least two aspirations of the joint 
per year being required.  Also, he has stated that he 
incurred a left knee injury in service, but his service 
medical records are negative for such an injury.  
Furthermore, the written report of the veteran's examination 
for separation from service, dated in March 1979, shows that 
he reported no history of a 'trick' or locked knee or other 
left knee injury.  With regard to the question of continuity 
of the veteran's left knee effusions, it is also noteworthy 
that, when he filed a claim in 1992, he reported problems 
with his foot and ankle as a result of working on his feet 
for long periods, but he made no reference to swelling of the 
knee.

The veteran, of course, is attempting to recollect medical 
history dating over a period of more than twenty years, which 
may account for inconsistencies in the evidence.  
Nonetheless, the Board is required to find facts based on an 
assessment of all the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  The inconsistencies render the veteran's 
recollections of the history of continuity of swelling in the 
left knee unreliable, while the most reliable evidence, the 
medical reports written at the time of the events in 
question, weigh heavily against a finding that there was 
continuity of swelling of the left knee.  In addition to the 
service medical records and reports of treatment in March 
1997, for example, the veteran was examined in September 
1979, and the reports of that examination show that he walked 
easily and with no limp.  He had full and painless motion of 
all joints, and no bony or articular changes were noted.  The 
examiner found "absolutely no evidence of any joint 
disease," and no left knee effusion was noted.  

In the present case, the preponderance of the evidence is 
against a finding of continuity of a left knee effusion since 
service separation.  The veteran has presented inconsistent 
medical history accounts to private and VA physicians, and 
has not presented any medical documentation to verify his 
alleged history of up to ten effusions of the left knee per 
year with up to two aspirations of the joint annually between 
April 1979 and March 1997.  The only intervening medical 
record, the September 1979 VA medical examination, is 
negative for effusion or any other joint disease of the left 
knee.  The clear preponderance of the evidence supports a 
finding that the veteran had swelling in the left knee in 
1979, and that the swelling resolved completely.  The medical 
evidence does not establish a connection between the swelling 
in 1979 and the left knee disorder that was treated beginning 
in 1997. 

The veteran has otherwise not presented any medical evidence 
to demonstrate a current disability resulting from an in-
service injury or disease.  The private medical records 
submitted by the veteran reflect no nexus between his current 
disability of the left knee, characterized by effusion of the 
joint, and any event in service.  The veteran's own 
assertions of medical etiology and causation are not 
sufficient to establish such a connection, because as a lay 
person, he is not qualified to offer medical opinion 
evidence.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  

In conclusion, the veteran has not submitted medical evidence 
that his current left knee disability, characterized by 
effusion of the joint, was due to or results from a disease 
or injury incurred in or aggravated by active military 
service; hence, his service connection claim must be denied.  
38 U.S.C.A. § 1133 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


II. Compensable rating - Residuals of a left foot fracture

The veteran seeks a compensable rating for his service-
connected residuals of a left foot fracture.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Disabilities of the foot involving the tarsal or metatarsal 
bones are rated under Diagnostic Code 5283, which provides 
for a 10 percent rating for moderate impairment, and a 20 
percent rating for moderately severe impairment, resulting 
from nonunion or malunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (1999).  For the 
reasons to be discussed below, a compensable rating of 10 
percent, and no higher, is warranted for the veteran's 
residuals of a left foot fracture.  

According to the January 1998 VA orthopedic evaluation, a 
"very mild" bony deformity of the fifth metatarsal, tender 
to the touch, was present upon examination.  The veteran has 
also reported complaints of pain of the left foot, especially 
with prolonged use.  In light of 38 U.S.C.A. §§ 4.3 and 4.7, 
this evidence supports a finding of moderate impairment due 
to residuals of a fracture of the fifth metatarsal bone of 
the left foot.  

However, the evidence does not support a finding of 
moderately severe impairment, for which a 20 percent rating 
would be warranted.  According to the same VA examination 
report, the veteran had full range of motion of the left 
foot, without obvious swelling or gait abnormality.  No 
sensory or motor deficits were noted.  His bony deformity of 
the fifth metatarsal was described as "very mild," and X-
rays of the left foot revealed no significant abnormality.  
Overall, the preponderance of the evidence is against a 
finding of moderately severe impairment, for which a 20 
percent disability rating would be warranted under Diagnostic 
Code 5283.  

The evidence of record also does not indicate that evaluation 
of the veteran's service connected left foot disability under 
another diagnostic code would result in a rating in excess of 
10 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The record contains no medical findings that would 
result in an increased rating in excess of 10 percent under 
other diagnostic criteria for the feet.  38 C.F.R. § 4.71a, 
5276-5284 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  The evidence 
discussed herein does not show that the service connected 
disability at issue presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  In particular, the 
veteran's residuals of a left foot fracture have themselves 
required no periods of hospitalization since his service 
separation, and are not shown by the evidence to present 
marked interference with employment in and of themselves, as 
the veteran has stated he has lost no time from work due to 
his left foot disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left foot disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a compensable rating of 10 percent, and no 
higher, is warranted for the veteran's service connected 
residuals of a fifth metatarsal fracture of the left foot.  



III. Compensable rating - Residuals of acute rheumatic fever

The veteran seeks a compensable rating for his service 
connected residuals of rheumatic fever.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Currently, the veteran's residuals of acute rheumatic fever 
are rated as noncompensable under Diagnostic Code 6309.  This 
code provides for a total (100 percent) rating for rheumatic 
fever as an active disease; thereafter, residuals such as 
heart disease are to be rated by analogy under the 
appropriate rating criteria.  38 C.F.R. § 4.86b, Diagnostic 
Code 6309 (1999).  For the reasons to be discussed below, a 
compensable rating is not warranted for the veteran's service 
connected residuals of acute rheumatic fever.  

As an initial matter, the medical evidence establishes that 
the veteran has not had rheumatic fever as an active process 
since 1979.  A February 1998 VA medical examination was 
afforded the veteran, and no active rheumatic fever was noted 
at that time.  Additionally, he has presented no medical 
evidence to the contrary.  Thus, the only remaining issue is 
the appropriate disability rating for the veteran's residuals 
of acute rheumatic fever.  

As previously noted, the veteran was afforded a February 1998 
VA medical examination in order to determine his residuals of 
rheumatic fever, and the examiner found "no evidence of 
residual effects at this time."  No chest pain, dyspnea, 
sweats, chills, or other such symptoms reported.  Several 
laboratory tests, including a complete blood count, 
erythrocyte sedimentation rate, antinuclear antibody factor, 
and rheumatoid factor, were performed, and these tests were 
all negative for abnormality.  The veteran has not otherwise 
submitted evidence, or suggested the existence of evidence, 
which would demonstrate any current residuals of his 
rheumatic fever.  Thus, the totality of the medical evidence 
reflects no current residuals of rheumatic fever for which 
the veteran may be afforded a compensable rating.  In the 
absence of any medical evidence in the veteran's favor, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991).  
Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  The evidence 
discussed herein does not show that the service connected 
disability at issue presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  In particular, the 
veteran's residuals of rheumatic fever have themselves 
required no periods of hospitalization since his service 
separation, and are not shown by the evidence to present any 
interference with his employment.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time. 

In conclusion, a compensable rating for the veteran's service 
connected residuals of acute rheumatic fever is not 
warranted.  The evidence of record demonstrates no current 
effects of his acute rheumatic fever in 1979; hence, no basis 
exists upon which a compensable rating may be assigned.  

ORDER

1.  Service connection is denied for a left knee disability 
characterized by effusion.  

2.  A compensable rating, of 10 percent and no higher, is 
warranted for the veteran's residuals of a fifth metatarsal 
fracture of the left foot.  

3.  A compensable rating is not warranted for the veteran's 
residuals of acute rheumatic fever.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

